Citation Nr: 0841552	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  98-00 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a 
compression fracture of L-2.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



INTRODUCTION

The veteran served on active duty from March 1971 to August 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.



Procedural history

In the April 1997 rating decision, service connection was 
denied for residuals of a compression fracture of L-2.  The 
veteran perfected an appeal of that denial.

In December 2000 and February 2005, the Board remanded the 
claim for further development.  In August 2007, the VA 
Appeals Management Center (AMC) issued a Supplemental 
Statement of the Case (SSOC) continuing the previous denial.  
The case has been returned to the Board.


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
veteran had residuals of a compression fracture of L-2 prior 
to his entry into active duty.

2.  Clear and unmistakable evidence establishes that the 
veteran's pre-existing residuals of a compression fracture of 
L-2 were not aggravated during or due to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2008); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

2.  Residuals of a compression fracture of L-2 were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a compression fracture of L-2.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2000, the Board remanded this case to the RO.  
The purpose of the Board's remand was for a medical 
professional to render a VA medical nexus opinion.  The 
directives of the Board's remand were not clear as to whether 
an examination was required or whether an examination was 
necessary only if the medical professional rendering the 
medical opinion thought an examination was necessary.

The veteran was not examined because he was incarcerated at 
the time that a VA medical center tried to schedule him for 
an examination.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that VA must tailor its 
assistance to the peculiar circumstances of obtaining 
examination of an incarcerated claimant.  See Bolton v. 
Brown, 8 Vet. App. 185 (1995).  Although VA does not have the 
authority under 38 U.S.C.A. § 5711 (West 2002) to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends to arranging for an adequate evaluation within the 
prison facility. See Bolton, 8 Vet. App. at 191.

In this case, no VA examiner was willing to go to the 
veteran's correctional facility.  In a May 2001 statement, 
the veteran indicated his willingness to be examined by a 
prison doctor.  However, the VA medical facility in October 
2002 obtained a VA medical nexus opinion from a VA doctor 
instead of getting an examination by a prison doctor.  

In February 2005, the Board noted, based on a review of the 
entire claims file, that the RO had effectively satisfied the 
directives of the December 2000 Board remand.  In that 
regard, the Board found that after having reviewed the 
recently added medical opinion, the medical record was 
adequate and no further medical examination was required.  
See the February 2005 remand, page 3.  

The Board again concludes that a VA examination is not 
necessary because the medical nexus opinion addressed the 
crucial questions of whether the veteran's lumbar spine 
disability pre-existed his active service and whether the 
lumbar spine disability was aggravated by or during his 
active service.  There is no reason that a concomitant 
physical examination is necessary for such medical opinion.

In February 2005, the Board remanded the claim again to 
provide proper notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2005, the AMC 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  The claim was readjudicated via the 
August 2007 SSOC.

In short, the Board's remand instructions have been 
effectively complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]; see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) [although under Stegall VA is 
required to comply with remand orders, substantial 
compliance, not absolute compliance, is required].

The VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Letters were sent to the veteran in June 2005, March 2006, 
and May 2006 which were specifically intended to address the 
requirements of the VCAA.  

The June 2005 VCAA letter informed the veteran of the 
evidence necessary to establish service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, in the 
June 2005 VCAA letter the AMC asked the veteran to identify 
and send relevant medical evidence.  The AMC provided the 
veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the June 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [A VA examination was conducted in 
November 1996, and a VA medical nexus opinion was obtained in 
October 2002.]

In the June 2005 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the June 2005 VCAA letter, the AMC informed the veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
June 15, 2005 VCAA letter, page 2.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to this claim, element (1), 
veteran status, and element 
(2), existence of a disability, are not at issue.  The claim 
was denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to these crucial elements regarding 
this claim.  The AMC specifically addressed elements (4) and 
(5) in the March and May 2006 VCAA letters.

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated in April 1997, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in April 1997 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in a 
SSOC dated in August 2007.  Thus, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

(iv.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the veteran's service medical 
records, a physical examination done by a prison doctor, and 
a medical nexus opinion, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.

As noted above in the Stegall discussion, the RO obtained a 
medical nexus opinion rendered by a VA doctor.  The medical 
opinion was based on a review of the veteran's claims file by 
a VA physician, who provided a basis for his medical opinion.  
There is no indication that a concomitant physical 
examination was necessary.  The Board finds that the October 
2002 VA medical nexus opinion is adequate and satisfies the 
duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) [a medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one].  

The Board notes that the hospital where the veteran claimed 
to have received 
pre-service medical treatment has since changed ownership; 
the current facility indicated that there was no record of 
the veteran.  There is no indication that any such pre-
service medical reports currently exist.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a skilled 
representative, who has presented written argument on his 
behalf.  The veteran has not requested a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as the issue on appeal.



Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).  The Court has held, however, that 
this presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

For an injury or disease not noted at entrance, VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  
See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2008).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the pre-existing disability.  See Wagner, 370 
F.3d at 1096.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.            See 38 C.F.R. §§ 3.304, 
3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Analysis

The veteran admits that he was hospitalized in late 1960s, 
prior to his entrance into active service in March 1971, for 
a motorcycle accident injury resulting in a broken back.  The 
veteran asserts that lumbar spine disability was aggravated 
during or due to his active military service.  Alternatively, 
the veteran's representative asserts that the veteran had no 
pre-existing lumbar spine disorder and that his lumbar spine 
disability was therefore incurred in service since it was 
initially identified in service.  The representative argues 
that the veteran's service treatment records are ambiguous as 
to whether the veteran had a pre-existing lumbar spine 
disability.  See the October 2008 informal hearing 
presentation, pages 3-4.  

The Board again notes VAOPGCPREC 3-2003, which states: "The 
plain language of this statute [38 U.S.C. § 1111] provides 
that the presumption of soundness is rebutted only if clear 
and unmistakable evidence establishes both that (1) the 
condition existed prior to service and (2) the condition was 
not aggravated by service."  The Board must therefore 
initially determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  If the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.

The presumption of soundness
 
Concerning the presumption of soundness, the service medical 
records show that at a March 1971 entrance examination, the 
veteran did not complain of prior back trouble, nor did he 
report the 1969 motorcycle accident and resultant 
hospitalization.  An examination of the spine was normal.  
Therefore, a defect, infirmity, or disorder was not noted at 
entrance into service. Under such circumstances, the Board 
must determine whether there exists clear and unmistakable 
evidence that a back disability pre-existed service.  See 
Wagner, supra.

In June 1971, approximately three months after entrance, the 
veteran complained of back and left hip pain.  An Army 
physician referred the veteran to a Medical Board.  That 
physician noted the veteran's history of a pre-service spinal 
injury from a motorcycle accident.  

A history provided by the veteran of the pre-service 
existence of a disability does not, in itself, constitute a 
notation of a pre-existing disability.  See 38 C.F.R. 
3.304(b)(1); see also Gahman v. West, 13 Vet. App. 148, 150 
(1999) [recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners]; Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) [a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service]; Crowe v. Brown, 7 Vet. 
App. 238 (1995) [supporting medical evidence is needed to 
establish the presence of a preexisting condition].

However, the military physician further noted that the 
veteran had had a recurrence of low back pain with radiation 
into the left leg after basic training.  X-ray studies from 
June 1971 revealed old compression fracture of L-2.  The 
military physician diagnosed an old compression fracture of 
L-2 with possible L-5 radicular pain, and characterized the 
diagnosis as "EPTS" [existed prior to service].  

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is a 
factual predicate for that doctor's conclusion, that is, the 
veteran's own history filtered through the medical expertise 
of that  doctor.  See Gahman, 12 Vet. App. at 411.  The 
veteran's history was enhanced by the military physician, who 
reviewed the x-ray and opined that his current disability 
preexisted service.  Further, there is nothing in the record 
which suggests that there was an in-service back fracture.  
In short, the military physician did not merely transcribe 
the veteran's statements but rather supplemented his 
statements with that physician's own findings.    

Moreover, a July 1971 Medical Board, composed of three 
physicians, also characterized the diagnosis as "EPTS" 
[existed prior to service].  Furthermore, the VA physician 
noted in his October 2002 medical nexus opinion that the old 
compression fracture pre-existed active service.  The 
veteran's representative argues that this opinion is merely 
based on the history given by the veteran to the November 
1996 VA examiner.  See January 2005 informal hearing 
presentation, page 4.  However, the October 2002 VA physician 
reviewed the veteran's claims file, to include his service 
medical records.  There is no indication that his opinion was 
simply based on a history given by the veteran to the 
November 1996 VA examiner.  

Finally, the veteran himself has acknowledged that he 
fractured his back in the pre-service motorcycle accident and 
indeed he has stated that he was in traction for several 
months thereafter.

In light of all of this evidence, the Board finds that there 
is clear and unmistakable evidence that the veteran had 
residuals of a compression fracture of L-2 which existed 
prior to service.

The veteran correctly notes that he was found to be fit for 
service.  See the August 1997 statement of the veteran, page 
3.  He therefore contends that this fact effectively entitles 
him to the presumption of soundness.  The Board disagrees.  

The law and regulations discussed above specifically cover 
situations, like the one in this case, in which no defect is 
noted on enlistment and the claimant is found to be fit for 
duty.  Indeed, if this or any other veteran was disqualified 
from service before enlistment, they would have not had any 
military service, no valid claim for service connection could 
be filed, and the presumption of soundness would be useless.  
On the other hand, if the law was written in such a way that 
a presumption of soundness was conferred merely because the 
claimant was found to be fit for duty, there would be no need 
for this discussion.  In reality, the law (presumption of 
soundness) is applicable precisely in situations such as the 
one currently before the Board: an individual is found to be 
fit for enlistment but sometime thereafter, usually shortly 
after entrance, a defect is discovered which is deemed to 
have preexisted service.  The argument of the veteran's 
representative, to the effect that soundness is presumed 
because nothing is found on the enlistment physical 
examination, is therefore lacking in merit.

The veteran's representative argues alternatively that even 
if the compression fracture of L-2 pre-existed active 
service, the radiculopathy did not pre-exist active service 
and that the radiculopathy is a separate disability from the 
compression fracture of L-2.  See, e.g., October 2008 
informal hearing presentation, page 4.  
This argument is somewhat different from another argument, 
discussed below, to the effect that the pre-existing back 
disability worsened during service.

However, the medical records do not indicate that 
radiculopathy was a separate disability.  The referral to the 
Medical Board, the report of the Medical Board, and the 
November 2002 VA medical nexus opinion all reflect that the 
radicular symptoms were and are part and parcel of the pre-
existing residuals of a compression fracture of L-2.  
Therefore, the medical evidence shows that the radicular 
symptoms were not a disability separate and apart from the 
pre-existing residuals of a compression fracture of L-2.

The Board further notes that it is now well established that 
laypersons, such as the veteran and his representative, 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology.  See Espiritu  
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1).
This argument, too, fails.

In summary, for the reasons and bases expressed above, the 
Board concludes that clear and unmistakable evidence 
establishes that the residuals of a compression fracture of 
L-2 existed prior to service.  The statutory presumption of 
soundness on enlistment has been rebutted.  The Board will 
therefore move on to a discussion of aggravation.

Aggravation

The next matter which must be resolved is whether there is 
clear and unmistakable evidence that the veteran's pre-
existing residuals of a compression fracture of L-2 were not 
aggravated during service.

As alluded to above, the veteran reported back problems in 
June 1971, apparently after basic training.  A June 1971 
physical profile reflects that the compression fracture was 
"symptomatic now."    After June 1971, there were no 
further complaints, coincident with a physical profile record 
of P-3 which restricted significant physical activities.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service); the "P" stands for 
"physical capacity or stamina"].  

As was noted above, the military physician characterized the 
veteran's back disability as "EPTS" [existing prior to 
service], as did the July 1971 Medical Board, composed of 
three physicians.   

The representative questions whether the Medical Board found 
that the pre-existing lumbar spine disability was not 
aggravated by service because both the "yes" and "no" 
boxes regarding whether the disability was aggravated by 
service were checked.  See a January 2005 informal hearing 
presentation, page 4.  The Board has carefully reviewed the 
service medical record in question.   The Medical Board 
report reflects that there is a faded (evidently partially 
erased) mark in "yes" box.  However, the "no" box, 
regarding whether the disability was aggravated by service, 
was clearly marked.  The Medical Board report therefore 
reflects that there was a correction to show that the 
disability was not aggravated by service.

The veteran was separated from service in August 1971, and 
there is no further medical evidence of any back problems for 
over two and half decades after service.  
The VA physician noted in the October 2002 medical opinion 
that the in-service low back and radiculopathic pains were 
symptoms of the residuals of the compression fracture of L-2, 
and that the symptoms of the pre-existing lumbar spine 
disability did temporarily worsen in service due to marching 
and weight-bearing.  The VA physician opined that this 
worsening of symptomatology was due to the natural 
progression of the residuals of the compression fracture of 
L-2.  The VA physician also noted that while the veteran's 
current arthritis was post-traumatic secondary to the pre-
service injury, the June 1971 in-service X-rays did not show 
arthritis.  The overall conclusion was that the veteran's 
current disability is unrelated to his military service.  

The Board observes in passing that the medical opinions of 
record, to the effect that the veteran's pre-existing back 
disability became temporarily worse due to the rigors of 
basic military training but were not permanently aggravated 
thereby, appear to be consistent with the medical reports of 
record, which show no problems when the veteran was placed on 
light duty and then no problems for many years after service.  
Temporary or intermittent flare-ups of a pre-existing disease 
during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to symptoms, worsens.  See Jensen v. Brown, 
4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative now 
claiming that the residuals of the compression fracture of L-
2 underwent an increase in severity during service and that 
any such increase was not due to the natural progression of 
the pre-existing lumbar spine disability, the Board again 
notes that it is now well established that laypersons, such 
as the veteran and representative, without medical training 
are not competent to comment on medical matters such as 
etiology.   See Espiritu, supra.

Based on this record, the Board concludes that clear and 
unmistakable evidence establishes the veteran's pre-existing 
back condition was not aggravated by his brief service

Therefore, for reasons expressed immediately above, the Board 
finds that the veteran clearly and unmistakably had residuals 
of a compression fracture of L-2 prior to his entry into 
active duty, and that clearly and unmistakably there was no 
increase in the severity of the pre-existing lumbar spine 
disability during or due to his brief military service or 
that any increase in severity was due to the natural 
progression of the pre-existing lumbar spine disability.  For 
these reasons, the benefit sought on appeal is denied.




ORDER

Service connection for residuals of a compression fracture of 
L-2 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


